PER CURIAM.
Derrick Tyrone Williams appeals the denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We have jurisdiction. See Sellers v. State, 591 So.2d 331 (Fla. 2d DCA 1992). We affirm the denial of Williams’ claim regarding consecutive minimum mandatory sentences. However, the trial court failed to address Williams’ claim that his sentences do not conform to the oral pronouncement at sentencing. Accordingly, as to this claim only, we reverse and remand with directions to the trial court to review the record and determine whether there is a discrepancy between the oral pronouncement and the written sentences.
Affirmed in part, reversed in part, and remanded for further proceedings.
THREADGILL, C.J., and BLUE and WHATLEY, JJ., concur.